— Judgment unanimously affirmed. Memorandum: The sentencing court did not abuse its discretion in denying defendant’s motion to withdraw his guilty plea. Defendant’s belated protestations of innocence, unsubstantiated claims of mental incapacity and groundless allegations of ineffective assistance of counsel are insufficient to warrant a hearing on the motion (see, People v Barnett, 136 AD2d 555, lv denied 71 NY2d 966; People v Irizzary, 125 AD2d 589, lv denied 69 NY2d 829). Moreover, because defendant was afforded a reasonable opportunity to set forth the grounds for his withdrawal application in his pro se motion papers and at sentencing, no formal evidentiary hearing was required (see, People v Frederick, 45 NY2d 520, 525; People v Tinsley, 35 NY2d 926, 927; People v Rodriguez, 150 AD2d 812, 813, lv denied 74 NY2d 818).
We have reviewed the other contentions raised by defendant and find them to be without merit. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Sexual Abuse, 1st Degree.) Present — Green, J. P., Pine, Balio, Boehm and Davis, JJ.